Exhibit 10.2

SERVICES AND SECONDMENT AGREEMENT

This Services and Secondment Agreement (“Agreement”), dated as of March 26, 2007
(the “Effective Date”), is entered into between CHENIERE LNG O&M SERVICES, L.P.
(“O&M”), a Delaware limited partnership, and CHENIERE ENERGY PARTNERS GP, LLC
(“MLP GP”), a Delaware limited liability company. O&M and MLP GP are hereinafter
each referred to as a “Party” and collectively referred to as the “Parties.”

RECITALS:

WHEREAS, Sabine Pass LNG, L.P., a Delaware limited partnership (“Sabine Pass
LNG”), is developing a liquefied natural gas receiving terminal in Cameron
Parish, Louisiana (the “Project”);

WHEREAS, O&M and Sabine Pass LNG are parties to an Operation and Maintenance
Agreement dated as of February 25, 2005 (the “O&M Agreement”) with respect to
the operation and maintenance of the Project;

WHEREAS, as of March 26, 2007, O&M assigned to MLP GP and MLP GP assumed from
O&M all of O&M’s obligations under the O&M Agreement;

WHEREAS, O&M will provide to MLP GP the operational and maintenance resources
and services necessary for MLP GP to meet its obligations under the O&M
Agreement;

WHEREAS, in connection with the provision of the operational and maintenance
resources and services under this Agreement, O&M desires to second, or cause its
Affiliate to second, to MLP GP certain personnel employed by O&M or its
Affiliates in connection with the Project.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, O&M and MLP GP hereby
agree as follows:

ARTICLE 1

DEFINITIONS; INTERPRETATION; USE OF SECONDING AFFILIATES

 

1.1 Definitions.

As used in this Agreement, (a) the terms defined in this Agreement will have the
meanings so specified, and (b) capitalized terms not defined in this Agreement
will have the meanings ascribed to those terms on Exhibit A to this Agreement.

 

1.2 Interpretation.

In this Agreement, unless a clear contrary intention appears: (a) the singular
includes the plural and vice versa; (b) reference to any Person includes such
Person’s successors and assigns but, in the case of any Party, only if such
successors and assigns are permitted by this Agreement, and reference to a
Person in a particular capacity excludes such Person in any other capacity;
(c) reference to any gender includes each other gender; (d) reference to any
agreement (including this Agreement), document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof and, if applicable, the terms of
this Agreement; (e) reference to any Section means such Section of this
Agreement, and references in any Section or definition to any clause means such
clause of such Section or definition; (f) “hereunder,” “hereof,” “hereto” and
words of similar import will be deemed references to this Agreement as a whole
and not to any particular Section or other provision hereof or thereof;
(g) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term; and (h) relative
to the determination of any period of time, “from” means “from and including,”
“to” means “to but excluding” and “through” means “through and including.”

 



--------------------------------------------------------------------------------

1.3 Legal Representation of Parties.

This Agreement was negotiated by the Parties with the benefit of legal
representation, and any rule of construction or interpretation requiring this
Agreement to be construed or interpreted against any Party merely because such
Party drafted all or a part of such Agreement will not apply to any construction
or interpretation hereof or thereof.

 

1.4 Titles and Headings.

Section titles and headings in this Agreement are inserted for convenience of
reference only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.

ARTICLE 2

OPERATIONAL AND MAINTENANCE SERVICES

 

2.1 Operational and Maintenance Services.

O&M shall second, or cause its applicable seconding Affiliate to second, the
Provided Personnel to MLP GP to provide the Services.

 

2.2 Fees and Expenses.

Each month, MLP GP will pay to O&M, within a reasonable time following receipt
thereof, all payments that MLP GP receives from Sabine Pass LNG pursuant to
Articles VIII and IX of the O&M Agreement less any costs incurred by MLP GP in
hiring personnel provided by a third party to provide Services pursuant to
Section 3.6 hereof.

 

2.2 Suspension of Services.

In the event MLP GP fails to meet its payment obligations under Section 2.2
hereof for any reason other than a good faith Dispute and such failure continues
for 30 days after MLP GP’s receipt of written notice of such failure, O&M may
suspend the performance of its obligations under Section 2.1 hereof until such
time as MLP GP cures such failure.

ARTICLE 3

SECONDMENT

 

3.1 Provided Personnel.

Subject to the terms of this Agreement, O&M agrees to second to MLP GP, and MLP
GP agrees to accept the Secondment of, those certain specifically identified
individuals listed in Exhibit B (the “Provided Personnel Schedule”) for the
purpose of performing job functions related to the Project. The Provided
Personnel will be temporary employees of MLP GP during the Period of Secondment
and shall, at all times during the Period of Secondment, work under the
direction, supervision and control of MLP GP. Provided Personnel shall have no
authority or apparent authority to act on behalf of O&M during the Period of
Secondment. The Provided Personnel Schedule sets forth the names of the Provided
Personnel seconded by O&M, the job functions of the Provided Personnel, and the
starting and ending dates for the Period of Secondment of the Provided
Personnel. Individuals may be added or removed from the Provided Personnel
Schedule from time to time by the execution by the Parties of a completed
“Addition/Removal/Change of Responsibility of Provided Personnel” form, the form
of which shall be similar to the form attached to this Agreement as Exhibit C,
which will be fully binding on the Parties for all purposes under this
Agreement. Those rights and obligations of the Parties under this Agreement that
relate to individuals that were on the Provided Personnel Schedule but then
later removed from the Provided Personnel Schedule, which rights and obligations
accrued before the removal of such individual, will survive the removal of such
individual from the Provided Personnel Schedule to the extent necessary to
enforce such rights and obligations.

 

2



--------------------------------------------------------------------------------

3.2 Period of Secondment.

O&M will second, or cause its applicable seconding Affiliate to second, to MLP
GP such Provided Personnel on the start date set forth on the Provided Personnel
Schedule and continuing, during the period (and only during the period) that the
Provided Personnel are performing Services for MLP GP, until the earlier of:

(a) the end of the term of this Agreement;

(b) the end date set forth for the Provided Personnel on the Provided Personnel
Schedule (or another end date for such Provided Personnel as mutually agreed in
writing by the Parties) (the “End Date”);

(c) a withdrawal, departure, resignation or termination of such Provided
Personnel under Section 3.3; or

(d) a termination of Secondment of such Provided Personnel under Section 3.4.

The period of time that any Provided Personnel is provided by O&M to MLP GP is
referred to in this Agreement as the “Period of Secondment.” At the end of the
Period of Secondment for any Provided Personnel, such Provided Personnel will no
longer be subject to the direction by MLP GP of the Provided Personnel’s
day-to-day activities. The Parties acknowledge that certain of the Provided
Personnel may also provide services to Cheniere Energy, Inc. and its Affiliates
in connection with their respective operations, including other services
provided to MLP GP and its Affiliates (“Shared Provided Personnel”), and the
Parties intend that such Shared Provided Personnel shall only be seconded to MLP
GP during those times that the Shared Provided Personnel are performing Services
for MLP GP hereunder.

 

3.3 Withdrawal, Departure or Resignation.

O&M will use reasonable efforts to prevent any early withdrawal, departure or
resignation of any Provided Personnel prior to the End Date for such Provided
Personnel’s Period of Secondment. If any Provided Personnel tenders his
resignation to O&M as its employee, O&M will promptly notify MLP GP. During the
Period of Secondment of any Provided Personnel, O&M will not voluntarily
withdraw or terminate any Provided Personnel except with the written consent of
MLP GP (which may be through the execution of a completed
“Addition/Removal/Change of Responsibility of Provided Personnel” form, which
shall be similar to the form set forth on Exhibit C hereto), such consent not to
be unreasonably withheld. O&M will indemnify, defend and hold harmless MLP GP,
its directors, officers and employees against all Losses arising out of or in
any way connected with or related to the termination of employment of the
Provided Personnel by O&M EVEN THOUGH SUCH LOSS MAY BE CAUSED BY THE NEGLIGENCE
OF ONE OR MORE OF MLP GP AND ITS DIRECTORS, OFFICERS AND EMPLOYEES, except to
the extent that such Losses arise out of or result from the sole negligence,
gross negligence or willful misconduct of any of MLP GP or its directors,
officers or employees. Upon the termination of employment, the Provided
Personnel will cease performing Services for MLP GP.

 

3.4 Termination of Secondment.

MLP GP will have the right to terminate the Secondment to MLP GP of any Provided
Personnel for any reason at any time. Upon the termination of any Provided
Personnel’s Period of Secondment, O&M will be solely liable for any costs or
expenses associated with the termination of the Secondment, except as otherwise
specifically set forth in this Agreement. O&M will indemnify, defend and hold
harmless MLP GP, its directors, officers and employees against all Losses
arising out of or in any way connected with the termination of Secondment of the
Provided Personnel by O&M EVEN THOUGH SUCH LOSS MAY BE CAUSED BY THE NEGLIGENCE
OF ONE OR MORE OF MLP GP AND ITS DIRECTORS, OFFICERS AND EMPLOYEES, except to
the extent that such Losses arise out of or result from the sole negligence,
gross negligence or willful misconduct of any of MLP GP or its directors,
officers or employees. Upon the termination of a Secondment, the Provided
Personnel will cease performing Services for MLP GP.

 

3



--------------------------------------------------------------------------------

3.5 Supervision.

During the Period of Secondment, MLP GP shall:

(a) be ultimately and fully responsible for the daily work assignments of the
Provided Personnel (and with respect to Shared Provided Personnel, during those
times that the Shared Provided Personnel are performing Services for MLP GP
hereunder), including supervision of their the day-to-day work activities and
performance consistent with the purposes stated in Section 3.1 and the job
functions set forth in the Provided Personnel Schedule;

(b) set the hours of work and the holidays and vacation schedules (other than
with respect to Shared Provided Personnel, as to which MLP GP and O&M shall
jointly determine) for Provided Personnel; and

(c) have the right to determine training which will be received by the Provided
Personnel.

In the course and scope of performing any Provided Personnel job functions, the
Provided Personnel will be integrated into the organization of MLP GP, will
report into MLP GP’s management structure, and will be under the direct
management and supervision of MLP GP employees or Provided Personnel designated
by MLP GP to be responsible for the supervisory functions set forth in this
Section 3.5 on behalf of MLP GP.

 

3.6 Provided Personnel Qualifications; Approval.

O&M will provide such suitably qualified and experienced Provided Personnel as
O&M is able to make available to MLP GP, and MLP GP will have the right to
approve such Provided Personnel. In the event that O&M is unable to provide
suitably qualified and experienced personnel, MLP GP may hire personnel provided
by a third party to provide Services.

ARTICLE 4

TERM

The term of this Agreement will commence on the Effective Date and, unless
sooner terminated as provided herein, will continue for the Initial Term and
each Extension Term of the O&M Agreement until the O&M Agreement is terminated
pursuant to the terms thereof. MLP GP shall have the right to terminate this
Agreement for convenience by giving O&M 30 days’ prior written notice of such
termination.

ARTICLE 5

INDEMNIFICATION

 

5.1 Loss or Damage to the Facility.

O&M shall be responsible for any physical loss or damage to the Facility
resulting from O&M’s gross negligence or willful misconduct in the course of the
performance of its obligations under this Agreement, in an amount not to exceed
the greater of (i) the applicable deductible under MLP GP’s or its Affiliates’
physical damage insurance policies that covers such loss or damage or
(ii) $400,000 for any such loss or damage caused during a given calendar year.

 

5.2 O&M Indemnity.

O&M SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS THE MLP GP GROUP FROM AND AGAINST
ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’
FEES, AND LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM
OR RELATED TO (I) INJURY TO OR DEATH OF ANY MEMBER OF THE O&M GROUP OR
(II) DAMAGE TO OR DESTRUCTION OF PROPERTY OF ANY MEMBER OF THE O&M GROUP
OCCURRING IN CONNECTION WITH THE SERVICES, REGARDLESS OF THE CAUSE OF SUCH
INJURY, DEATH, PHYSICAL DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT
NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE
MLP GP GROUP.

 

4



--------------------------------------------------------------------------------

O&M shall indemnify, defend, and hold harmless the MLP GP Group against any and
all losses of whatever kind and nature, including all related costs and expenses
incurred in connection therewith, in respect of personal injury to or death of
third parties and in respect of loss of or damage to any third party property to
the extent that the same arises out of:

(a) any breach by O&M of its obligations hereunder;

(b) any negligent act or omission on the part of O&M; and

(c) any gross negligence or willful misconduct of O&M.

Any indemnification payable by O&M to MLP GP hereunder shall be net of any
insurance proceeds received by MLP GP under MLP GP’s, O&M’s or any of their
respective Affiliates’ insurance policies with respect to the circumstances
giving rise to O&M’s indemnification of MLP GP hereunder, and shall be subject
to the limitation set forth in Section 6.1.

 

5.3 MLP GP Indemnity.

MLP GP SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS THE O&M GROUP FROM AND AGAINST
ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’
FEES, AND LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM
OR RELATED TO (I) INJURY TO OR DEATH OF ANY MEMBER OF THE MLP GP GROUP OR
(II) DAMAGE TO OR DESTRUCTION OF PROPERTY OF MLP GP GROUP (EXCLUDING THE
FACILITY) OCCURRING IN CONNECTION WITH THE SERVICES, REGARDLESS OF THE CAUSE OF
SUCH INJURY, DEATH, PHYSICAL DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT
NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE
O&M GROUP.

MLP GP shall indemnify, defend, and hold harmless O&M against any and all claims
for Losses of whatever kind and nature, including all related costs and expenses
incurred in connection therewith, in respect of personal injury to or death of
third parties and in respect of loss of or damage to any third party property to
the extent that the same arises out of:

(a) any breach by MLP GP of its obligations hereunder;

(b) any negligent act or omission on the part of MLP GP; and

(c) any gross negligence or willful misconduct of MLP GP.

Any indemnification payable by MLP GP to O&M hereunder shall be net of any
insurance proceeds received by O&M under O&M’s, MLP GP’s or any of their
respective Affiliates’ insurance policies with respect to the circumstances
giving rise to MLP GP’s indemnification of O&M hereunder.

 

5.4 Other Indemnity Rules.

If any Losses arise, directly or indirectly, in whole or in part, out of the
joint or concurrent negligence of both Parties, each Party’s liability therefor
shall be limited to such Party’s proportionate degree of fault. Payments
required to be paid by O&M to MLP GP under this Article 5 shall not constitute
an Operating Expense or otherwise be reimbursable to O&M from MLP GP, and shall
be subject to the limitation set forth in Section 6.1.

ARTICLE 6

LIMITATION OF LIABILITY

 

6.1 Limitation of Liability.

The aggregate amount of damages, compensation, or other such liabilities (other
than with respect to the indemnity provided in the first paragraph of
Section 5.3) payable by MLP GP under this Agreement shall be limited to, and

 

5



--------------------------------------------------------------------------------

shall in no event exceed in each calendar year, an amount equal to the fee
payable to O&M under Section 2.2 hereof plus reimbursable Operating Expenses for
that year.

The aggregate amount of damages, compensation, or other such liabilities (other
than with respect to the indemnity provided in the first paragraph of
Section 5.2) payable by O&M under this Agreement shall be limited to, and shall
in no event exceed in each calendar year, an amount equal to $1,560,000 for that
year.

 

6.2 CONSEQUENTIAL DAMAGES.

NEITHER PARTY SHALL BE LIABLE UNDER THIS AGREEMENT OR UNDER ANY CAUSE OF ACTION
RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT, WHETHER IN CONTRACT, WARRANTY,
TORT INCLUDING NEGLIGENCE, STRICT LIABILITY, PROFESSIONAL LIABILITY, PRODUCT
LIABILITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, EXEMPLARY,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING
LOSS OF PROFIT, LOSS OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, OR LOSS OF
GOOD WILL; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO INDEMNITIES EXPRESSLY
PROVIDED IN THIS AGREEMENT.

ARTICLE 7

GENERAL PROVISIONS

 

7.1 Accuracy of Recitals.

The paragraphs contained in the recitals to this Agreement are incorporated in
this Agreement by this reference, and the Parties to this Agreement acknowledge
the accuracy thereof.

 

7.2 Notices.

Any notice, demand, or communication required or permitted under this Agreement
shall be in writing and delivered personally, by reputable courier, or by
telecopier, and shall be deemed to have been duly given as of the date and time
reflected on the delivery receipt if delivered personally or sent by reputable
courier service, or on the automatic telecopier receipt if sent by telecopier,
addressed as follows:

Cheniere Energy Partners GP, LLC

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attn: Anne V. Vaughan, Secretary

Telecopy: (713) 659-5459

Cheniere LNG O&M Services, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attn: Anne V. Vaughan, Corporate Secretary

Telecopy: (713) 659-5459

A Party may change its address for the purposes of notices hereunder by giving
notice to the other Party specifying such changed address in the manner
specified in this Section 7.2.

 

7.3 Further Assurances.

The Parties agree to execute such additional instruments, agreements and
documents, and to take such other actions, as may be necessary to effect the
purposes of this Agreement.

 

6



--------------------------------------------------------------------------------

7.4 Modifications.

Any actions or agreement by the Parties to modify this Agreement, in whole or in
part, shall be binding upon the Parties, so long as such modification shall be
in writing and shall be executed by all Parties with the same formality with
which this Agreement was executed.

 

7.5 No Third Party Beneficiaries.

No Person not a Party to this Agreement will have any rights under this
Agreement as a third party beneficiary or otherwise, including, without
limitation, Provided Personnel.

 

7.6 Relationship of the Parties.

Nothing in this Agreement will constitute the Partnership Entities, O&M or its
Affiliates as members of any partnership, joint venture, association, syndicate
or other entity.

 

7.7 Assignment.

Neither Party will, without the prior written consent of the other Party, which
consent shall not be unreasonably withheld, assign, mortgage, pledge or
otherwise convey this Agreement or any of its rights or duties hereunder;
provided, however, that (i) either Party may assign or convey this Agreement
without the prior written consent of the other Party to an Affiliate and (ii) no
such consent is required for assignment or grant of a security interest to any
Person for purposes of any financing arrangement. Unless written consent is not
required under this Section 7.7, any attempted or purported assignment,
mortgage, pledge or conveyance by a Party without the written consent of the
other Party shall be void and of no force and effect. No assignment, mortgage,
pledge or other conveyance by a Party shall relieve the Party of any liabilities
or obligations under this Agreement.

 

7.8 Binding Effect.

This Agreement will be binding upon, and will inure to the benefit of, the
Parties and their respective successors, permitted assigns and legal
representatives.

 

7.9 Counterparts.

This Agreement may be executed in any number of counterparts, each of which will
be deemed to be an original, and all of which together shall constitute one and
the same Agreement. Each Party may execute this Agreement by signing any such
counterpart.

 

7.10 Time of the Essence.

Time is of the essence in the performance of this Agreement.

 

7.11 Governing Law.

This Agreement shall be deemed to be a contract made under, and for all purposes
shall be construed in accordance with and governed by, the laws of the State of
Texas excluding its conflicts of laws principles that would apply the laws of
another jurisdiction.

 

7.12 Delay or Partial Exercise Not Waiver.

No failure or delay on the part of any Party to exercise any right or remedy
under this Agreement will operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy under this Agreement preclude any other
or further exercise thereof or the exercise of any other right or remedy granted
hereby or any related document. The waiver by either Party of a breach of any
provisions of this Agreement will not constitute a waiver of a similar breach in
the future or of any other breach or nullify the effectiveness of such
provision.

 

7



--------------------------------------------------------------------------------

7.13 Entire Agreement.

This Agreement constitutes and expresses the entire agreement between the
Parties with respect to the subject matter hereof. All previous discussions,
promises, representations and understandings relative thereto are hereby merged
in and superseded by this Agreement.

 

7.14 Waiver.

To be effective, any waiver or any right under this Agreement will be in writing
and signed by a duly authorized officer or representative of the Party bound
thereby.

 

7.15 Signatories Duly Authorized.

Each of the signatories to this Agreement represents that he is duly authorized
to execute this Agreement on behalf of the Party for which he is signing, and
that such signature is sufficient to bind the Party purportedly represented.

 

7.16 Incorporation of Exhibits by References.

Any reference herein to any exhibit to this Agreement will incorporate it
herein, as if it were set out in full in the text of this Agreement.

 

7.17 Dispute Resolution.

(a) Negotiation. In the event that any Dispute cannot be resolved informally
within 30 days after the Dispute arises, either Party may give written notice of
the Dispute (a “Dispute Notice”) to the other Party requesting that a
representative of MLP GP’s senior management and O&M’s senior management meet in
an attempt to resolve the Dispute. Each such management representative shall
have full authority to resolve the Dispute and shall meet at a mutually
agreeable time and place within 30 days after receipt by the non-notifying Party
of such Dispute Notice, and thereafter as often as they deem reasonably
necessary to exchange relevant information and to attempt to resolve the
Dispute. In no event shall this Section 7.17(a) be construed to limit either
Party’s right to take any action under this Agreement. The Parties agree that if
any Dispute is not resolved within 90 days after receipt of the Dispute Notice
given in this Section 7.17(a), then either Party may by notice to the other
Party refer the Dispute to be decided by final and binding arbitration in
accordance with Section 7.17(b).

(b) Arbitration. Any arbitration held under this Agreement shall be held in
Houston, Texas, unless otherwise agreed by the Parties, shall be administered by
the Dallas, Texas office of the American Arbitration Association (“AAA”) and
shall, except as otherwise modified by this Section 7.17(b), be governed by the
AAA’s International Arbitration Rules (the “AAA Rules”). The number of
arbitrators required for the arbitration hearing shall be determined in
accordance with the AAA Rules. The arbitrator(s) shall determine the rights and
obligations of the Parties according to the substantive law of the state of
Texas, excluding its conflict of law principles, as would a court for the state
of Texas; provided, however, the law applicable to the validity of the
arbitration clause, the conduct of the arbitration, including resort to a court
for provisional remedies, the enforcement of any award and any other question of
arbitration law or procedure shall be the Federal Arbitration Act, 9 U.S.C.A. §
2. Issues concerning the arbitrability of a matter in dispute shall be decided
by a court with proper jurisdiction. The Parties shall be entitled to engage in
reasonable discovery, including the right to production of relevant and material
documents by the opposing Party and the right to take depositions reasonably
limited in number, time and place; provided that in no event shall any Party be
entitled to refuse to produce relevant and non-privileged documents or copies
thereof requested by the other Party within the time limit set and to the extent
required by order of the arbitrator(s). All disputes regarding discovery shall
be promptly resolved by the arbitrator(s). This agreement to arbitrate is
binding upon the Parties, O&M’s surety (if any) and the successors and permitted
assigns of any of them. At either Party’s option, any other Person may be joined
as an additional party to any arbitration conducted under this Section 7.17(b),
provided that the party to be joined is or may be liable to either Party in
connection with all or any part of any dispute between the Parties. The
arbitration award shall be final and binding, in writing, signed by all
arbitrators, and shall state the reasons upon which the award thereof is based.
The Parties agree that judgment on the arbitration award may be entered by any
court having jurisdiction thereof.

 

8



--------------------------------------------------------------------------------

(c) Continuation of Work During Dispute. Subject to Section 2.2 hereof,
notwithstanding any Dispute it shall be the responsibility of each Party to
continue to perform its obligations under this Agreement pending resolution of
Disputes.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

AS WITNESS HEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives on the date herein above mentioned.

 

CHENIERE ENERGY PARTNERS GP, LLC By:   /S/    DON A. TURKLESON          

Name: Don A. Turkleson

Title: Senior Vice President and Chief Financial Officer

 

CHENIERE LNG O&M SERVICES, L.P.

 

By:   Cheniere Resources, Inc.,

its General Partner

By:   /S/    STANLEY C. HORTON          

Name: Stanley C. Horton

Title: President and Chief Executive Officer

 

10



--------------------------------------------------------------------------------

EXHIBIT A

Definitions

“AAA” has the meaning set forth in Section 7.17(b).

“AAA Rules” has the meaning set forth in Section 7.17(b).

“Affiliate” means, with respect to any Person, (a) any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
(b) any Person owning or controlling fifty percent (50%) or more of the voting
interests of such Person, (c) any officer or director of such Person, or (d) any
Person who is the officer, director, trustee, or holder of fifty percent
(50%) or more of the voting interest of any Person described in clauses
(a) through (c). For purposes of this definition, the term “controls,” “is
controlled by” or “is under common control with” shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. For purposes of this Agreement, no
Partnership Entities shall be deemed to be an Affiliate of O&M nor shall O&M be
deemed to be an Affiliate of any Partnership Entities.

“Agreement” shall mean this Services and Secondment Agreement, including all
Exhibits and amendments to this Agreement.

“Dispute” means any dispute, controversy or claim (of any and every kind or type
whether based on contract, tort, statute, regulation or otherwise) arising out
of, relating to or connected with this Agreement, including any dispute as to
the construction, validity, interpretation, termination, enforceability or
breach of this Agreement, as well as any dispute over arbitrability or
jurisdiction.

“Dispute Notice” has the meaning set forth in Section 7.17(a).

“Effective Date” has the meaning set forth in the preamble to this Agreement.

“End Date” has the meaning set forth in Section 3.2(b).

“Extension Term” has the meaning set forth in the O&M Agreement.

“Facility” means the liquefied natural gas receiving terminal being developed by
Sabine Pass LNG in western Cameron Parish, Louisiana on the Sabine Pass Channel.

“Initial Term” has the meaning set forth in the O&M Agreement.

“Losses” means any and all costs, expenses (including reasonable attorneys’
fees), claims, demands, losses, liabilities, obligations, actions, lawsuits and
other proceedings, judgments and awards.

“MLP GP” has the meaning set forth in the preamble to this Agreement.

“MLP GP Group” means (i) MLP GP and its Affiliates (other than O&M) and (ii) the
respective directors, officers, agents, partners, employees and representatives
of each Person specified in clause (i) above.

“O&M” has the meaning set forth in the preamble to this Agreement.

“O&M Agreement” has the meaning set forth in the Recitals to this Agreement.

“O&M Group” means (i) O&M and its Affiliates (other than MLP GP) and (ii) the
respective directors, officers, agents, employees, partners, representatives of
each Person specified in clause (i) above.

“Operating Expense” has the meaning set forth in the O&M Agreement.

 

EX.A-1



--------------------------------------------------------------------------------

“Partnership” means Cheniere Energy Partners L.P., a Delaware limited
partnership.

“Partnership Entities” means the Partnership and MLP GP.

“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

“Period of Secondment” has the meaning set forth in Section 3.2.

“Person” means any individual or any partnership, corporation, limited liability
company, trust or other legal entity.

“Project” has the meaning set forth in the Recitals to this Agreement.

“Provided Personnel” means the employees of O&M seconded by O&M to MLP GP
pursuant to this Agreement.

“Provided Personnel Schedule” has the meaning set forth in Section 3.1.

“Sabine Pass LNG” has the meaning set forth in the Recitals to this Agreement.

“Secondment” means each assignment of any Provided Personnel to MLP GP from O&M
in accordance with the terms of this Agreement.

“Services” means all of the services to be provided by MLP GP to Sabine Pass LNG
pursuant to the O&M Agreement, including the “Services” as defined in the O&M
Agreement.

“Shared Provided Personnel” has the meaning set forth in Section 3.2.

 

EX.A-2



--------------------------------------------------------------------------------

EXHIBIT B

Provided Personnel

In reference to that certain Services and Secondment Agreement, dated March 26,
2007 (the “Secondment Agreement”; terms with initial capital letters used but
not defined herein shall have the meanings ascribed to such terms in the
Secondment Agreement), between CHENIERE LNG O&M SERVICES, L.P., a Delaware
limited partnership, and CHENIERE ENERGY PARTNERS GP, LLC, a Delaware limited
liability company. All information on this form must be filled in for this form
to be valid.

 

Seconding Company

  

Name of Provided
Personnel

  

Title and Job Functions

   Start Date   

Location

Engineering & Construction—Sabine Pass    Pfeffer, James A. (James)    Project
Engineering Manager.002    11-Apr-2005    Bechtel Engineering Office - Sabine
Pass LNG LP Engineering & Construction—Sabine Pass    Turner, Mr. James H (Pete)
   Senior Contracts Administrator.002    17-Jul-2006    Bechtel Engineering
Office - Sabine Pass LNG LP Engineering & Construction—Sabine Pass 2    Colon,
Mr. Angel D    Process Specialist.000    14-Aug-2006    Bechtel Engineering
Office - Sabine Pass LNG LP Engineering & Construction—Sabine Pass 2    Dumlao,
Jose C (Jose)    Project Engineer.002    09-Jan-2006    Bechtel Engineering
Office - Sabine Pass LNG LP Engineering & Construction—Sabine Pass 2    Garcia,
Ms. Erica R    Document Control Specialist.002    27-Jul-2006    Bechtel
Engineering Office - Sabine Pass LNG LP Engineering & Construction—Sabine Pass 2
   Macias, Carlos (Carlos)    Senior Manager, Projects.004    01-Dec-2004   
Bechtel Engineering Office - Sabine Pass LNG LP Engineering &
Construction—Sabine Pass 2    Mouton, Stephanie A (Stephanie)    Project
Administrator.011    31-Jan-2005    Bechtel Engineering Office - Sabine Pass LNG
LP Engineering & Construction—Sabine Pass 2    Shelburg, James D (James)   
Supervisor, Project Controls.004    15-Feb-2006    Bechtel Engineering Office -
Sabine Pass LNG LP Engineering & Construction—Sabine Pass 2    Strickland,
Robert D (Bob)    Specialist, Materials Management.002    04-Jan-2006    Bechtel
Engineering Office - Sabine Pass LNG LP Engineering & Construction—Sabine Pass
   Austin, Mr. Larry M    Inspector, Piping/Welding.002    31-Jul-2006    Sabine
Pass LNG, LP - Mile Marker #2 Engineering & Construction—Sabine Pass    Cremer,
Mr. James T (Jim)    QA/QC Superintendent.001    19-Feb-2007    Sabine Pass LNG,
LP - Mile Marker #2 Engineering & Construction—Sabine Pass    Driscoll, Mr. Mark
E (Mark)    Associate Engineer.002    26-Jun-2006    Sabine Pass LNG, LP - Mile
Marker #2 Engineering & Construction—Sabine Pass    Hendricks, Owen Keith
(Keith)    Tank Specialist.002    23-Jan-2006    Sabine Pass LNG, LP - Mile
Marker #2 Engineering & Construction—Sabine Pass    Jinks, Brandy C   
Administrative Assistant, Site.002    25-May-2006    Sabine Pass LNG, LP - Mile
Marker #2 Engineering & Construction—Sabine Pass    Lacock, Louis T (Louis)   
Safety & Security Engineer.002    16-Jan-2006    Sabine Pass LNG, LP - Mile
Marker #2

 

EX.B-1



--------------------------------------------------------------------------------

Seconding Company

  

Name of Provided
Personnel

  

Title and Job Functions

   Start Date   

Location

Engineering & Construction - Sabine Pass    Lawson, Mr. Elvin D (Doug)   
Manager, Construction.004    17-Jul-2006    Sabine Pass LNG, LP - Mile Marker #2
Engineering & Construction—Sabine Pass    Mayo, Terry L (Terry)    Mechanical
Engineer.003    16-May-2005    Sabine Pass LNG, LP - Mile Marker #2
Engineering & Construction—Sabine Pass    Merritt, Ms. Theresa H    Project
Administrator.010    29-Aug-2006    Sabine Pass LNG, LP - Mile Marker #2
Engineering & Construction—Sabine Pass    Prudhomme, Richard F. (Richard)   
Civil Inspector.004    25-Jul-2005    Sabine Pass LNG, LP - Mile Marker #2
Engineering & Construction—Sabine Pass    Schulz, James P (Jim)    Senior
Manager, Projects.003    21-Feb-2005    Sabine Pass LNG, LP - Mile Marker #2
Engineering & Construction—Sabine Pass    Scott, Robert (Bob)    Piping &
Equipment Specialist.002    22-May-2006    Sabine Pass LNG, LP - Mile Marker #2
Engineering & Construction—Sabine Pass    Shircliffe, Mr. Michael W (Mike)   
Inspector, E&I.003    28-Aug-2006    Sabine Pass LNG, LP - Mile Marker #2
Engineering & Construction—Sabine Pass    Wyninger, David L (David)   
Supervisor, Project Controls.003    06-Mar-2006    Sabine Pass LNG, LP - Mile
Marker #2 Engineering & Construction—Sabine Pass 2    Kelly, Mr. Michael T.   
Manager, Construction.005    29-Jun-2006    Sabine Pass LNG, LP - Mile Marker #2
Engineering & Construction—Sabine Pass 2    Leger, Ms. Amanda K    Cost
Specialist.001    25-Aug-2006    Sabine Pass LNG, LP - Mile Marker #2 O&M
Services—Sabine Pass    Bimle, Mr. Jeffrey J. (Jeff)    Operator A.004   
12-Mar-2007    Sabine Pass LNG, LP - Mile Marker #2 O&M Services—Sabine Pass   
Boudreaux, Layne C    Operator A.007    12-Mar-2007    Sabine Pass LNG, LP -
Mile Marker #2 O&M Services—Sabine Pass    Coots, Darryl W    Technician A.004
   12-Mar-2007    Sabine Pass LNG, LP - Mile Marker #2 O&M Services—Sabine Pass
   de Wit, Hans Jr.    Senior Technician.004    10-Mar-2007    Sabine Pass LNG,
LP - Mile Marker #2 O&M Services—Sabine Pass    Dugat, Stephen D    Operator
A.005    19-Mar-2007    Sabine Pass LNG, LP - Mile Marker #2 O&M Services—Sabine
Pass    Fabriguze, Gary L    Operator A.001    12-Mar-2007    Sabine Pass LNG,
LP - Mile Marker #2 O&M Services—Sabine Pass    Giles, Mr. David B    Manager,
Maintenance.003    10-Aug-2006    Sabine Pass LNG, LP - Mile Marker #2 O&M
Services—Sabine Pass    Goebel, Mr. John G.    Supervisor, Security.002   
14-Aug-2006    Sabine Pass LNG, LP - Mile Marker #2 O&M Services—Sabine Pass   
Goff, Rodney S    Operator A.003    12-Mar-2007    Sabine Pass LNG, LP - Mile
Marker #2

 

EX.B-2



--------------------------------------------------------------------------------

Seconding Company

  

Name of Provided
Personnel

  

Title and Job Functions

   Start Date   

Location

O&M Services - Sabine Pass    Graham, Bruce E    Manager, Safety & Security.003
   22-May-2006    Sabine Pass LNG, LP - Mile Marker #2 O&M Services—Sabine Pass
   Hanson, Mr. Dallas L (Les)    Supervisor, Shift Operations.004    07-Dec-2006
   Sabine Pass LNG, LP - Mile Marker #2 O&M Services—Sabine Pass   
Higginbotham, Michael (Mike)    Operator A.012    12-Mar-2007    Sabine Pass
LNG, LP - Mile Marker #2 O&M Services—Sabine Pass    Hofer, Mr. Donald L (Don)
   Manager, Operations.002    15-Aug-2006    Sabine Pass LNG, LP - Mile Marker
#2 O&M Services—Sabine Pass    Ivey, Charles P (Chuck)    Shift Supervisor,
Operations.004    15-Jan-2007    Sabine Pass LNG, LP - Mile Marker #2 O&M
Services—Sabine Pass    Jardell, Mr. Philip K    Planner, Maintenance.002   
04-Jan-2007    Sabine Pass LNG, LP - Mile Marker #2 O&M Services—Sabine Pass   
Kaucher, James E (Jim)    Plant Manager.003    09-Feb-2004    Sabine Pass LNG,
LP - Mile Marker #2 O&M Services—Sabine Pass    Keel, Clyde E    Operator A.009
   12-Mar-2007    Sabine Pass LNG, LP - Mile Marker #2 O&M Services—Sabine Pass
   Kellogg, Kenneth J (John)    Shift Supervisor, Operations.003    15-Jan-2007
   Sabine Pass LNG, LP - Mile Marker #2 O&M Services—Sabine Pass    Kounter, Mr.
Stephen C (Courtney)    Senior Engineer, E&I.002    20-Nov-2006    Sabine Pass
LNG, LP - Mile Marker #2 O&M Services—Sabine Pass    Landry, Shawn    Technician
A.006    12-Mar-2007    Sabine Pass LNG, LP - Mile Marker #2 O&M Services—Sabine
Pass    McGee, Mr. Magnus W (Sonny)    Supervisor, Shift Operations.005   
01-Nov-2006    Sabine Pass LNG, LP - Mile Marker #2 O&M Services—Sabine Pass   
McNabb, Thomas K    Operator A.002    12-Mar-2007    Sabine Pass LNG, LP - Mile
Marker #2 O&M Services—Sabine Pass    Miller, David L (Lance)    Supervisor,
Maintenance.002    09-Aug-2006    Sabine Pass LNG, LP - Mile Marker #2 O&M
Services—Sabine Pass    Mills, Mr. Stephen G    Supervisor, Marine.002   
02-Jan-2007    Sabine Pass LNG, LP - Mile Marker #2 O&M Services—Sabine Pass   
Mincks, Paul K    Technician A.003    12-Mar-2007    Sabine Pass LNG, LP - Mile
Marker #2 O&M Services—Sabine Pass    Patten, Mr. Charles    Supervisor, Day
Operations.003    11-Sep-2006    Sabine Pass LNG, LP - Mile Marker #2 O&M
Services—Sabine Pass    Quinn, Blaine K.    Technician A.005    12-Mar-2007   
Sabine Pass LNG, LP - Mile Marker #2 O&M Services—Sabine Pass    Reed, Mr.
Calvin Andrew (Andy)    Technician A.001    12-Mar-2007    Sabine Pass LNG, LP -
Mile Marker #2 O&M Services—Sabine Pass    Reichhoff, Kandi K    Operator A.006
   12-Mar-2007    Sabine Pass LNG, LP - Mile Marker #2

 

EX.B-3



--------------------------------------------------------------------------------

Seconding Company

  

Name of Provided
Personnel

  

Title and Job Functions

   Start Date   

Location

O&M Services - Sabine Pass    Richard, Ronald J    Senior Technician.003   
12-Mar-2007    Sabine Pass LNG, LP - Mile Marker #2 O&M Services—Sabine Pass   
Simon, Jessie J    Operator A.011    12-Mar-2007    Sabine Pass LNG, LP - Mile
Marker #2 O&M Services—Sabine Pass    Stanley, Derek G    Operator A.010   
12-Mar-2007    Sabine Pass LNG, LP - Mile Marker #2 O&M Services—Sabine Pass   
Thibodeaux, Craig L    Technician A.002    12-Mar-2007    Sabine Pass LNG, LP -
Mile Marker #2 O&M Services—Sabine Pass    Trahan, Alfred    Operator A.008   
12-Mar-2007    Sabine Pass LNG, LP - Mile Marker #2 O&M Services—Sabine Pass   
Trahan, Gregory K (Greg)    Manager, Marine.003    12-Jun-2006    Sabine Pass
LNG, LP - Mile Marker #2 O&M Services—Sabine Pass    Trahan, Travis L    Senior
Scheduler, Operations.003    10-Jan-2007    Sabine Pass LNG, LP - Mile Marker #2

 

EX.B-4



--------------------------------------------------------------------------------

EXHIBIT C

Addition/Removal/Change of Responsibility of Provided Personnel Form

In reference to that certain Secondment Agreement, dated March 26, 2007 (the
“Secondment Agreement”; terms with initial capital letters used but not defined
herein shall have the meanings ascribed to such terms in the Secondment
Agreement), CHENIERE LNG O&M SERVICES, L.P., a Delaware limited partnership, and
CHENIERE ENERGY PARTNERS GP, LLC, a Delaware limited liability company.

In accordance with Section 3.1 of the Secondment Agreement, the Parties hereto
wish to add, remove or change the responsibilities of the following individual
or individuals to the Provided Personnel Schedule (all information must be
filled in for this form to be valid):

 

Seconding

Company

  

Name of

Provided

Personnel

  

Title and Job Functions

   Start Date    End Date                                                      
                                                                                
                                                                                
                                               

 

CHENIERE LNG O&M SERVICES, L.P.     CHENIERE ENERGY PARTNERS GP, LLC By:       
  By:       

Name: Stanley C. Horton

Title: President and Chief Executive Officer

     

Name: Don A. Turkleson

Title: Senior Vice President and Chief Financial Officer

 

EX.C